1                                                                         JS-6
2
3                                                                         10/2/2018
4                                                                          CW
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   GINA L. SCHRICK,                          ) No. 8:18-cv-00810-AB-MAA
                                               )
12                                             )
                                               ) JUDGMENT OF REMAND
           Plaintiff,                          )
13
                                               )
               v.                              )
14
     NANCY A. BERRYHILL, Acting                )
15                                             )
     Commissioner of Social Security,          )
16         Defendant.                          )
                                               )
17                                             )
                                               )
18
19         The Court having approved the parties’ Stipulation to Voluntary Remand

20   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation

21   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand ,
22         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
23   captioned action is remanded to the Commissioner of Social Security for further
24   proceedings consistent with the Stipulation of Remand.
25
26
27   DATED: October 2, 2018
28                                         HON. MARIA A. AUDERO
                                           UNITED STATES MAGISTRATE JUDGE
